—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 22, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was discharged from his employment as a time study engineer due to disqualifying misconduct. The record establishes that claimant made overseas telephone calls from work to a friend in the United Kingdom. After being instructed by his supervisor that such calls were inappropriate and should cease, claimant continued to place the overseas calls from a different telephone number within the company. The conflicting testimony presented by claimant and his supervisor as to whether claimant was permitted to continue the overseas calls presented a credibility issue for the Board to resolve (see, Matter of Bien-Aime [Commissioner of Labor], 255 AD2d 848, lv dismissed 94 NY2d 776). Significantly, claimant never claimed at the time of his discharge that another supervisor had given him permission to continue the telephone calls at issue. Inasmuch as claimant failed to adhere to his supervisor’s reasonable instructions, we find no reason to disturb the Board’s decision (see, Matter of Johns [Commissioner of Labor], 273 AD2d 532; Matter of Spinelli [Sweeney], 231 AD2d 800).
Cardona, P. J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.